Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group II invention, including claims 1-10, in the reply filed on 11/25/2020 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2017/0176816)
Regarding claim 1, Han et al. (figure 3) discloses a quantum dot color filter substrate, comprising: 
a substrate (401), wherein the substrate comprises: 
a plurality of first sub-pixel areas; 
a plurality of second sub-pixel areas; and 
a plurality of third sub-pixel areas (PX1-PX3), wherein material of the plurality of second sub-pixel areas and material of the plurality of third sub-pixel areas are same (11a and 11b; see at least paragraph 0105), and the material of the plurality of second sub-pixel areas and the plurality of third sub-pixel areas (11c; blue color) is different from material of the plurality of first sub-pixel areas.
Regarding claim 2, Han et al. (figure 3) discloses wherein the plurality of first sub-pixel areas of the substrate comprise a blue quantum dot material (11c).
Regarding claim 3, Han et al. (figure 3) discloses a layer of green filter film disposed on the plurality of second sub-pixel areas and a layer of red filter film disposed on the plurality of third sub-pixel areas.
Regarding claim 4, Han et al. (figure 3) discloses a black matrix configured to separate the plurality of first sub-pixel areas, the plurality of second sub-pixel areas, and the plurality of third sub-pixel areas (403; see at least paragraph 0123).
Regarding claim 5, Han et al. (figure 3) discloses wherein the material of the plurality of second sub-pixel areas and the plurality of third sub-pixel areas comprises a red quantum dot material and a green quantum dot material.
Regarding claim 6, Han et al. (figure 3) discloses quantum dot display panel, comprising: 
a blue light backlight module (see at least paragraph 0112); 
a quantum dot color filter substrate (400) disposed on the blue light backlight module; and 
a liquid crystal panel (500) disposed on the quantum dot color filter substrate, wherein the quantum dot color filter substrate comprises: 
a substrate (401), wherein the substrate comprises: 
a plurality of first sub-pixel areas; 
a plurality of second sub-pixel areas; and 
a plurality of third sub-pixel areas (PX1-PX3), wherein material of the plurality of second sub-pixel areas and material of the plurality of third sub-pixel areas are same (11a and 11b; see at least paragraph 0105), and the material of the plurality of second sub-pixel areas and the plurality of third sub-pixel areas (11c; blue color) is different from material of the plurality of first sub-pixel areas.
Regarding claim 7, Han et al. (figure 3) discloses wherein the plurality of first sub-pixel areas of the substrate comprise a blue quantum dot material (11c).
Regarding claim 8, Han et al. (figure 3) discloses a layer of green filter film disposed on the plurality of second sub-pixel areas and a layer of red filter film disposed on the plurality of third sub-pixel areas.
Regarding claim 9, Han et al. (figure 3) discloses a black matrix configured to separate the plurality of first sub-pixel areas, the plurality of second sub-pixel areas, and the plurality of third sub-pixel areas (403; see at least paragraph 0123).
Regarding claim 10, Han et al. (figure 3) discloses wherein the material of the plurality of second sub-pixel areas and the plurality of third sub-pixel areas comprises a red quantum dot material and a green quantum dot material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871